IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

HARRISON DIVISION
LAWRENCE J. HUMPHREY PLAINTIFF
V. CASE NO. 3:19-CV-03035
BOONE COUNTY SHERIFF’S
DEPARTMENT; and JANE DOE, Boone
County Circuit Court Clerk DEFENDANTS
OPINION AND ORDER

This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.
Plaintiff proceeds pro se and in forma pauperis. Plaintiff is incarcerated in the Boone
County Detention Center.

By Order (Doc. 10) entered on June 21, 2019, Plaintiff was directed to file an
amended complaint. The amended complaint was to be filed by July 19, 2019. Plaintiff
was advised that failure to comply with the Order “shall result” in the dismissal of the case.

To date, Plaintiff has not filed an amended complaint. Plaintiff has not sought an
extension of time to comply with the Order. No mail has been returned as undeliverable.

The Federal Rules of Civil Procedure specifically contemplate dismissal of a case
on the ground that the plaintiff failed to prosecute or failed to comply with an order of the
court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)
(stating that the district court possesses the power to dismiss sua sponte under Rule
41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action based
on “the plaintiff's failure to comply with any court order.” Brown v. Frey, 806 F.2d 801,
803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local Rules

for the Eastern and Western Districts of Arkansas requires parties appearing pro se to
1
monitor the case, and to prosecute or defend the action diligently.

Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is
DISMISSED WITHOUT PREJUDICE based on Plaintiff's failure to prosecute this case,
his failure to obey the Order of the Court, and his failure to comply with Local Rule
5.5(c)(2). Fed. R. Civ. P. 41(b). W

ie
IT IS SO ORDERED on this \9 day of August,2019.

   
   

 

L. BROOKS
ES DISTRICT JUDGE
